Citation Nr: 0927236	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disability, claimed as secondary to service-
connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from September 1951 to 
September 1955.  He was born in 1930.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in November 2004.

Service connection is in effect for degenerative disc disease 
and degenerative arthritis, lumbosacral spine, status post 
fusion, L-3/L-5, with internal fixation and bone stimulator 
(previously rated as bilateral spondylolysis, L-4/L-5 and 
spondylolisthesis, "L-5/L-6"), rated as 40 percent 
disabling since March 2003; peripheral neuropathy and 
radiculopathy, left lower extremity, rated as 10 percent 
disabling since January 2004; and peripheral neuropathy and 
radiculopathy, right lower extremity, rated as 10 percent 
disabling since January 2004.  The Veteran has not brought 
the issue of adequacy of these ratings as part of his current 
appeal.

The Veteran cancelled, in writing, a hearing scheduled at the 
VARO for September 2006.  He was rescheduled to provide 
testimony before the undersigned Veterans Law Judge on a 
Travel Board at the VARO in January 2007, for which the 
Veteran did not appear.

On September 17, 2007, a Board Deputy Vice Chairman granted 
the motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).   

In a decision in September 2007, the Board denied entitlement 
to service connection for defective hearing and tinnitus; it 
remanded the issue shown on the first page of the present 
decision.

A packet of data was submitted most recently by the 
appellant's spouse and associated with the file at the Board 
in July 2009; there is no waiver of initial VARO 
consideration associated therewith, but the evidence does not 
relate primarily to the remaining issue at hand.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease and degenerative arthritis, lumbosacral spine, status 
post fusion, L-3/L-5, with internal fixation and bone 
stimulator (previously rated as bilateral spondylolysis, L-
4/L-5 and spondylolisthesis, "L-5/L-6"), as well as 
peripheral neuropathy and radiculopathy of both the left 
lower and right lower extremities.

2.  The evidence, including medical opinions, is at least in 
approximate balance as to whether the Veteran's medications 
for his service-connected disabilities have caused or 
significantly contributed to his current gastrointestinal 
disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a chronic 
gastrointestinal disability, specifically colonic 
diverticulosis, is secondary to medication for service-
connected back disability.  38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Criteria, Factual Background, and Analysis

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability.

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

The requirement in 38 C.F.R. § 3.310(a), as noted above, 
requires a "proximate" connection between a service-
connected condition and a non-service-connected one, i.e., a 
cause "which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  See Barron's 
Legal Guides Law Dictionary at 63 (1984).

Furthermore, the Board is required to consider all evidence 
of record and to consider, and discuss in its decision, all 
"potentially applicable" provisions of law and regulation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see 38 
U.S.C.A. § 7104(a); Charles v. Principi, 16 Vet. App. 370, 
373 (2002); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) 
(per curiam order); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

The Veteran has himself identified the specific current 
gastrointestinal diagnosis as diverticulitis, but earlier 
clinical records and various physicians have intimated that 
he has other gastrointestinal related diagnoses as well.  

Service records show one or more incidental gastrointestinal 
complaints, without residuals.  His in-service and post-
service clinical records also show that, on a consistent and 
ongoing basis, he has been prescribed a variety of often 
strong pain relieving medications for his back, with variable 
results.  

One physician, W.P., M.D., has described the various 
procedures undertaken to remedy the Veteran's back problems, 
has noted the functional and anatomical back limitations as 
well as neurological components, all of which have elements 
of pain associated therewith, and has diagnosed chronic pain 
syndrome as a result.  He indicated that, in addition to the 
pain medications, other treatment regimens had been tried 
including anti-inflammatory, injections, and steroid 
epidurals, with marginal success.

A statement from G.R.M., M.D., dated in September 1999, is to 
the effect that he had known the Veteran for nine years, 
during which time he had had significant problems with 
constipation on an intermittent basis as well as perirectal 
pain and irritation.  He had had a prior diagnosis of 
lumbosacral arthritis and stenosis, and was status post L-
4/L-5 laminectomy.  Dr. G went on to state that:

It is my feeling that his complaints of 
changing bowel habits, gas and bloat and 
constipation are in part related to his 
chronic back disorder.  The patient has 
considerable discomfort with regard to 
these GI complaints.  The patient has 
been seen on numerous occasions and has 
also been evaluated by a colorectal 
surgeon for these diagnoses.  

W.L.P., M.D., in a statement in November 2000, reported that 
the Veteran had been seen by him on numerous occasions for 
low back problems.  Dr. P also noted that the Veteran had 
nerve compression syndrome which had affected his anomic 
nerve system leading to decreased motility of the lower 
bowel.  This in turn had brought on hard stools and 
constipation, causing problems evacuating his bowls, which in 
turn caused straining and had resulted in vasovagal episodes 
of fainting.  Dr. P opined that he believed there was a 
relationship between the back pain and back surgery, along 
with anomic nerves to the intestines.

A statement from Dr. M in November 2000 indicates that he had 
known the Veteran for 10 years and had treated him for 
"several gastrointestinal diagnoses".  (He did not further 
clarify those multiple diagnoses.)  However, the physician 
further noted that the Veteran had had a chronic problem with 
bowel regularity and perirectal inflammation related to 
abnormal bowel habits.  He had had severe constipation and 
difficulty with pelvic pain and pressure.  Dr. M indicated 
that the Veteran:

(h)as tried a multitude of medications in 
order to maintain bowel regularity which 
have been only temporarily successful.

I do believe his problem is in part 
neurogenic related to chronic back pain 
from lumbar stenosis which would require 
surgical treatment.  This patient will 
probably never attain a level of bowel 
regularity that is consistent due to his 
neurogenic source.  I do also believe he 
(has) colonic dysmobility and 
hypotoxicity which is creating a problem 
with bowel regularity as well.  He has 
had several endoscopic evaluations to 
confirm these diagnoses as well as 
digital examination.

A VA examination was undertaken in August 2004, at which time 
the Veteran said he had had initial gastrointestinal distress 
in the 1960's and it was then described as diverticulitis.  
His medications had included Imodium, Surfak, Citrucel, and 
Gas-X.  He had had frequent occurrences of more than once a 
year.  He said he had been colonoscopies numerous times and 
had been shown to have diverticulitis and polyps.  He said he 
had had his first "blow-out" in 1985 but had not then had 
surgery.  He was now being seen by Dr. G for alternating 
constipation and diarrhea with bright red rectal bleeding, 
scanty but several times a week.  The VA examiner did not 
perform other than a cursory external gastrointestinal 
examination, diagnosed diverticulitis with multiple 
recurrences, and opined that the diverticulitis had nothing 
to do with the peripheral neuropathy. 

A VA examiner reviewed the case in May 2005.  It was noted 
that the Veteran had a diagnosis of diverticulitis, and had 
had episodes of blowouts which he thought were abscesses, 
although the examiner said he could not confirm that.  He 
found no obvious problems, but did not undertake a 
gastrointestinal examination, and apparently did not order X-
rays or other studies to do assess any actual diagnosis(es).  
Nonetheless, he opined that it is not at least as likely as 
not that the impaired bowel function over a period of years 
was related to the low back pain.

Because of the inconsistencies in the above data, the Board 
remanded the case for additional medical evidence as well as 
VA evaluations and opinions.  Expert medical opinions were to 
be prepared as to the following: (a) what is the correct 
diagnosis(es) of the Veteran's gastrointestinal 
disability(ies); (b) when were they first manifested, and by 
what is that determinable; (c) to what are they attributable; 
(d) what impact have the Veteran's back problems, surgery, 
peripheral neuropathy and/or pain and other medications had 
on his gastrointestinal disability?  The Board noted that 
each of these responses should be couched in terms of whether 
the gastrointestinal problems are at least as likely as not 
(i.e., to at least a 50-50 degree of probability) the result 
of, or have been in any way contributed to or in any way 
impacted by the service connected disorders and/or care 
therefor, or whether any such contributory causation or 
relationship is unlikely (i.e., less than a 50-50 percent 
probability.  The Board further noted that the term "at 
least as likely as not" does not mean merely within the 
realm of medical possibility, but rather that the weight of 
medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in favor 
of causation as it is to find against it.

The special VA examination report from March 2009 is of 
record.  The detailed history was recorded.  The examiner 
concluded that:

The current diagnosis of the Veteran's 
gastrointestinal condition is colonic 
diverticulosis.  Onset was in the 1960's as 
recorded in the 2004 compensation and pension 
examination.  It is at least as likely as not that 
his current asymptomatic diverticulosis was caused 
by his chronic pain medication taken for his 
service-connected low back condition.  Pain 
medication is well known to cause side-effects of 
colonic dysmobility and constipation which can 
precipitate the onset of diverticulosis.  His 
current asymptomatic state is typical of 
diverticulosis unless he were to develop 
diverticulitis.  As long as he does not start 
taking pain medication his colonic dysmobility, 
constipation and symptoms will hopefully remain 
quiescent.  (Emphasis added.)

In a subsequent addendum it was noted that while the symptoms 
are now relatively quiescent, he still has a chronic 
disability. 

In summary, based on the aggregate medical evidence including 
private and VA physician assessments, the Board finds that 
there is ample basis for finding, with consideration of the 
reasonable-doubt/benefit-of-the-doubt doctrine, that the 
Veteran's gastrointestinal disability is the result of, or 
was substantially contributed to by, the treatment and 
medications for his service-connected back disabilities, and 
as a result service connection is in order.  With all due 
respect for the decision rendered in the Supplemental 
Statement of the Case issued by the Appeals Management Center 
in April 2009, the fact that the condition is now not causing 
active symptomatology is a matter for consideration in the 
assignment of a disability rating, but not for the issue of 
service connection.

The Board appreciates the thorough argument by the 
appellant's representative in the Informal Hearing 
Presentation submitted in June 2009. 

ORDER

Service connection for a chronic gastrointestinal disability, 
including colonic diverticulosis, is granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


